 1   Charles Trudrung Taylor, #127105
 2   Kimberly L. Mayhew, #199105
     Alma V. Montenegro, #323158
 3   Lang, Richert & Patch
 4   5200 N. Palm Ave., Suite 401
     Fresno, CA 93704
 5   Tel: 559.228.6700
 6   Fax: 559.228.6727
     Email: ctt@lrplaw.net
 7   Email: klm@lrplaw.net
 8   Email: avm@lrplaw.net

 9   Attorneys for Defendant PETER NIBOLI
10

11
                          UNITED STATES DISTRICT COURT
12
                         EASTERN DISTRICT OF CALIFORNIA
13

14
     J.R. SIMPLOT COMPANY,                      Case No. 1:19-cv-00667-DAD-BAM
15
                         Plaintiff,             STIPULATED PROTECTIVE
16                                              ORDER
                  v.
17                                              HONORABLE DALE A. DROZD
     PETER NIBOLI, an individual;
18   ALLEN HAYNES, an individual; and           BARBARA A. McAULIFFE
     SCOTT FOTH, an individual,                 U.S. MAGISTRATE JUDGE
19
                         Defendants.            Complaint Filed: 05/15/19
20

21         Pursuant to Local Rule 141.1 of the civil Local Rules of Practice for the
22   United States District Court, Eastern District of California, the parties hereby
23   stipulate to the following:
24         1.     PURPOSES AND LIMITATIONS
25         Disclosure and discovery activity in this action are likely to involve
26   production of confidential, trade secret, proprietary, or private information of
27   Plaintiff J.R. SIMPLOT COMPANY (“Plaintiff”) and Defendants PETER
28   NIBOLI (“NIBOLI”), ALLEN HAYNES (“HAYNES”), and SCOTT FOTH
                                            1
     STIPULATED PROTECTIVE ORDER                                  1:19-cv-00667-DAD-BAM
 1   (“FOTH”), as well as potential third parties, for which special protection from
 2   public disclosure and from use for any purpose other than prosecuting this
 3   litigation may be warranted. Accordingly, the parties hereby stipulate to and
 4   petition the court to enter the following Stipulated Protective Order. The parties
 5   acknowledge that this Order does not confer blanket protections on all
 6   disclosures or responses to discovery and that the protection it affords from
 7   public disclosure and use extends only to the limited information or items that are
 8   entitled to confidential treatment under the applicable legal principles. The
 9   parties further acknowledge, as set forth in Section 12.3, below, that this
10   Stipulated Protective Order does not entitle them to file confidential information
11   under seal; Local Rule 141 sets forth the procedures that must be followed and
12   the standards that will be applied when a party seeks permission from the court to
13   file material under seal.
14         2.     DEFINITIONS
15         2.1    Challenging Party:      a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17         2.2    “CONFIDENTIAL” Information or Items: information (regardless
18   of how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c).
20         2.3    Counsel (without qualifier): outside Counsel of Record and House
21   Counsel (as well as their support staff).
22         2.4    Designating Party: a Party or Non-Party that designates information
23   or items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY.”
26         2.5    Disclosure or Discovery Material:          all items or information,
27   regardless of the medium or manner in which it is generated, stored, or
28   maintained (including, among other things, testimony, transcripts, and tangible
                                                 2
     STIPULATED PROTECTIVE ORDER                                    1:19-cv-00667-DAD-BAM
 1   things), that are produced or generated in disclosures or responses to discovery in
 2   this matter.
 3         2.6      Expert: a person with specialized knowledge or experience in a
 4   matter pertinent to the litigation who (1) has been retained by a Party or its
 5   counsel to serve as an expert witness or as a consultant in this action, (2) is not a
 6   past or current employee of a Party or of a Party’s competitor, and (3) at the time
 7   of retention, is not anticipated to become an employee of a Party or of a Party’s
 8   competitor.
 9         2.7      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
10   Information or Items: extremely sensitive “Confidential Information or Items,”
11   disclosure of which to another Party or Non-Party would create a substantial risk
12   of serious harm that could not be avoided by less restrictive means; provided,
13   further, that there are folders that exist on certain USB devices that were
14   produced to SIMPLOT by NIBOLI without any changes to the forensic integrity
15   of the devices at the outset of the litigation that include proprietary business
16   information belonging to NIBOLI’s current employer, BUTTONWILLOW
17   WAREHOUSE COMPANY (“BUTTONWILLOW”). The Folders are identified
18   by the designation “BWC” in the name of the folders. For purposes of conducting
19   its preliminary forensic analysis, SIMPLOT agreed that the BUTTONWILLOW
20   folders would not be reviewed by anyone associated with SIMPLOT (and have
21   not been to date). In the event that the contents of the folders become relevant to
22   the litigation, the Parties agree to meet and confer in good-faith as to a review
23   and access protocol, such as designation of the materials as “HIGHLY
24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
25         2.8      House Counsel: attorneys who are employees of a Party to this
26   action. House Counsel does not include Outside Counsel of Record or any other
27   outside counsel.
28         2.9      Non-Party:     any   natural   person,    partnership,   corporation,
                                               3
     STIPULATED PROTECTIVE ORDER                                     1:19-cv-00667-DAD-BAM
 1   association, or other legal entity not named as a Party to this action.
 2         2.10 Outside Counsel of Record: attorneys who are not employees of a
 3   party to this action but are retained to represent or advise a party to this action.
 4         2.11 Party:      any party to this action, including all of its parents,
 5   subsidiaries, affiliates, officers, directors, employees, consultants, retained
 6   experts, and Outside Counsel of Record (and their support staffs).
 7         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 8   Discovery Material in this action.
 9         2.13 Professional Vendors:        persons or entities that provide litigation
10   support services (e.g., photocopying, videotaping, translating, preparing exhibits
11   or demonstrations, and organizing, storing, or retrieving data in any form or
12   medium) and their employees and subcontractors.
13         2.14 Protected Material: any Disclosure or Discovery Material that is
14   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY.”
16         2.15 Receiving Party:        a Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18         3.     SCOPE
19         The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24   However, the protections conferred by this Stipulation and Order do not cover the
25   following information: (a) any information that is in the public domain at the
26   time of disclosure to a Receiving Party or becomes part of the public domain
27   after its disclosure to a Receiving Party as a result of publication not involving a
28   violation of this Order, including becoming part of the public record through trial
                                                4
     STIPULATED PROTECTIVE ORDER                                       1:19-cv-00667-DAD-BAM
 1   or otherwise; and (b) any information known to the Receiving Party prior to the
 2   disclosure or obtained by the Receiving Party after the disclosure from a source
 3   who obtained the information lawfully and under no obligation of confidentiality
 4   to the Designating Party. Any use of Protected Material at trial shall be governed
 5   by a separate agreement or order.
 6         4.      DURATION
 7         Even after final disposition of this litigation, the confidentiality obligations
 8   imposed by this Order shall remain in effect until a Designating Party agrees
 9   otherwise in writing or a court order otherwise directs. Final disposition shall be
10   deemed to be the later of (1) dismissal of all claims and defenses in this action,
11   with or without prejudice; and (2) final judgment herein after the completion and
12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
13   including the time limits for filing any motions or applications for extension of
14   time pursuant to applicable law.
15         5.      DESIGNATING PROTECTED MATERIAL
16         5.1     Exercise of Restraint and Care in Designating Material for
17   Protection. Each Party or Non-Party that designates information or items for
18   protection under this Order must take care to limit any such designation to
19   specific material that qualifies under the appropriate standards. To the extent it is
20   practical to do so, the Designating Party must designate for protection only those
21   parts of material, documents, items, or oral or written communications that
22   qualify – so that other portions of the material, documents, items, or
23   communications for which protection is not warranted are not swept unjustifiably
24   within the ambit of this Order.
25         Mass,    indiscriminate,     or   routinized   designations   are   prohibited.
26   Designations that are shown to be clearly unjustified or that have been made for
27   an improper purpose (e.g., to unnecessarily encumber or retard the case
28   development process or to impose unnecessary expenses and burdens on other
                                                5
     STIPULATED PROTECTIVE ORDER                                      1:19-cv-00667-DAD-BAM
 1   parties) expose the Designating Party to sanctions.
 2         5.2    Manner and Timing of Designations. Except as otherwise provided
 3   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for
 5   protection under this Order must be clearly so designated before the material is
 6   disclosed or produced.
 7         Designation in conformity with this Order requires:
 8         (a)   for information in documentary form (e.g., paper or electronic
 9   documents, but excluding transcripts of depositions or other pretrial or trial
10   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
12   contains Protected Material. If only a portion or portions of the material on a
13   page qualifies for protection, the Producing Party also must clearly identify the
14   protected portion(s) (e.g., by making appropriate markings in the margins) and
15   must specify, for each portion, the level of protection being asserted.
16         A Party or Non-Party that makes original documents or materials available
17   for inspection need not designate them for protection until after the inspecting
18   Party has indicated which material it would like copied and produced. During the
19   inspection and before the designation, all of the material made available for
20   inspection shall be deemed “HIGHLY CONFIDENTIAL – FOR ATTORNEYS’
21   ONLY.” After the inspecting Party has identified the documents it wants copied
22   and produced, the Producing Party must determine which documents, or portions
23   thereof, qualify for protection under this Order. Then, before producing the
24   specified documents, the Producing Party must affix the appropriate legend
25   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY”) to each page that contains Protected Material. If only a portion or
27   portions of the material on a page qualifies for protection, the Producing Party
28   also must clearly identify the protected portion(s) (e.g., by making appropriate
                                              6
     STIPULATED PROTECTIVE ORDER                                     1:19-cv-00667-DAD-BAM
 1   markings in the margins) and must specify, for each portion, the level of
 2   protection being asserted.
 3         (b)   for testimony given in deposition or in other pretrial or trial
 4   proceedings, that the Designating Party identify on the record, before the close of
 5   the deposition, hearing, or other proceeding, all protected testimony and specify
 6   the level of protection being asserted.       When it is impractical to identify
 7   separately each portion of testimony that is entitled to protection and it appears
 8   that substantial portions of the testimony may qualify for protection, the
 9   Designating Party may invoke on the record (before the deposition, hearing, or
10   other proceeding is concluded) a right to have up to 21 days to identify the
11   specific portions of the testimony as to which protection is sought and to specify
12   the level of protection being asserted.      In the event that any documents or
13   information previously designated as “CONFIDENTIAL” or “HIGHLY
14   CONFIDENTIAL – ATTORNEY’S EYES ONLY” are discussed on the record,
15   such right shall automatically be deemed to have been invoked. Only those
16   portions of the testimony that are appropriately designated for protection within
17   the 21 days shall be covered by the provisions of this Protective Order.
18   Alternatively, a Designating Party may specify, at the deposition or up to 21 days
19   afterwards if that period is properly invoked, that the entire transcript shall be
20   treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
21   EYES ONLY.”
22         Parties shall give the other parties notice if they reasonably expect a
23   deposition, hearing or other proceeding to include Protected Material so that the
24   other parties can ensure that only authorized individuals who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A to stipulation) are
26   present at those proceedings. The use of a document as an exhibit at a deposition
27   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                                              7
     STIPULATED PROTECTIVE ORDER                                    1:19-cv-00667-DAD-BAM
 1         Transcripts containing Protected Material shall have an obvious legend on
 2   the title page that the transcript contains Protected Material, and the title page
 3   shall be followed by a list of all pages (including line numbers as appropriate)
 4   that have been designated as Protected Material and the level of protection being
 5   asserted by the Designating Party. The Designating Party shall inform the court
 6   reporter of these requirements.      Any transcript that is prepared before the
 7   expiration of a 21-day period for designation shall be treated during that period as
 8   if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 9   ONLY” in its entirety unless otherwise agreed. After the expiration of that
10   period, the transcript shall be treated only as actually designated.
11         (c) for information produced in some form other than documentary and for
12   any other tangible items, that the Producing Party affix in a prominent place on
13   the exterior of the container or containers in which the information or item is
14   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or
16   item warrant protection, the Producing Party, to the extent practicable, shall
17   identify the protected portion(s) and specify the level of protection being
18   asserted.
19         5.3    Inadvertent Failures to Designate.           If timely corrected, an
20   inadvertent failure to designate qualified information or items does not, standing
21   alone, waive the Designating Party’s right to secure protection under this Order
22   for such material. Upon timely correction of a designation, the Receiving Party
23   must make reasonable efforts to assure that the material is treated in accordance
24   with the provisions of this Order.
25         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time. Unless a prompt challenge to a
28   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                               8
     STIPULATED PROTECTIVE ORDER                                      1:19-cv-00667-DAD-BAM
 1   substantial unfairness, unnecessary economic burdens, or a significant disruption
 2   or delay of the litigation, a Party does not waive its right to challenge a
 3   confidentiality designation by electing not to mount a challenge promptly after
 4   the original designation is disclosed.
 5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process by providing written notice of each designation it is
 7   challenging and describing the basis for each challenge. To avoid ambiguity as to
 8   whether a challenge has been made, the written notice must recite that the
 9   challenge to confidentiality is being made in accordance with this specific
10   paragraph of the Protective Order. The parties shall attempt to resolve each
11   challenge in good faith and must begin the process by conferring directly (in
12   voice to voice dialogue; other forms of communication are not sufficient) within
13   14 days of the date of service of notice. In conferring, the Challenging Party must
14   explain the basis for its belief that the confidentiality designation was not proper
15   and must give the Designating Party an opportunity to review the designated
16   material, to reconsider the circumstances, and, if no change in designation is
17   offered, to explain the basis for the chosen designation. A Challenging Party may
18   proceed to the next stage of the challenge process only if it has engaged in this
19   meet and confer process first or establishes that the Designating Party is
20   unwilling to participate in the meet and confer process in a timely manner.
21         6.3    Judicial Intervention.      If the Parties cannot resolve a challenge
22   without court intervention, the Designating Party shall file and serve a motion to
23   retain confidentiality under Civil Local Rule 230 and in compliance with Civil
24   Local Rule141.1. Each such motion must be accompanied by a competent
25   declaration affirming that the movant has complied with the meet and confer
26   requirements imposed in the preceding paragraph and that sets forth with
27   specificity the justification for the confidentiality designation that was given by
28   the Designating Party in the meet and confer dialogue.
                                                9
     STIPULATED PROTECTIVE ORDER                                    1:19-cv-00667-DAD-BAM
 1         The burden of persuasion in any such challenge proceeding shall be on the
 2   Designating Party. Frivolous challenges, and those made for an improper purpose
 3   (e.g., to harass or impose unnecessary expenses and burdens on other parties)
 4   may expose the Challenging Party to sanctions. Unless the Designating Party has
 5   waived the confidentiality designation by failing to file a motion to retain
 6   confidentiality as described above, all parties shall continue to afford the material
 7   in question the level of protection to which it is entitled under the Producing
 8   Party’s designation until the court rules on the challenge.
 9         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1    Basic Principles. A Receiving Party may use Protected Material that
11   is disclosed or produced by another Party or by a Non-Party in connection with
12   this case only for prosecuting, defending, or attempting to settle this litigation.
13   Such Protected Material may be disclosed only to the categories of persons and
14   under the conditions described in this Order. When the litigation has been
15   terminated, a Receiving Party must comply with the provisions of section 13
16   below (FINAL DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party, a
22   Receiving    Party   may    disclose    any   information     or    item    designated
23   “CONFIDENTIAL” only to:
24         (a) the Receiving Party’s Outside Counsel of Record in this action, as well
25   as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this litigation and who have signed the
27   “Acknowledgment and Agreement to Be Bound” that is attached to the
28   stipulation as Exhibit A;
                                              10
     STIPULATED PROTECTIVE ORDER                                        1:19-cv-00667-DAD-BAM
 1         (b) the officers, directors, and employees (including House Counsel) of
 2   the Receiving Party to whom disclosure is reasonably necessary for this litigation
 3   and who have signed the “Acknowledgment and Agreement to Be Bound”
 4   (Exhibit A);
 5         (c) Experts (as defined in this Order) of the Receiving Party to whom
 6   disclosure is reasonably necessary for this litigation and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8         (d) the court and its personnel;
 9         (e) court reporters and their staff, professional jury or trial consultants, and
10   Professional Vendors to whom disclosure is reasonably necessary for this
11   litigation and who have signed the “Acknowledgment and Agreement to Be
12   Bound” (Exhibit A);
13         (f) during their depositions, witnesses in the action to whom disclosure is
14   reasonably necessary and who have signed the “Acknowledgment and
15   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
16   Designating Party or ordered by the court. Pages of transcribed deposition
17   testimony or exhibits to depositions that reveal Protected Material must be
18   separately bound by the court reporter and may not be disclosed to anyone except
19   as permitted under this Stipulated Protective Order.
20         (g) the author or recipient of a document containing the information or the
21   original source of the information.
22         7.3      Disclosure of ‘HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY” Information or Items.           Unless otherwise ordered by the court or
24   permitted in writing by the Designating Party a Receiving Party may disclose any
25   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
26   EYES ONLY” only to:
27         (a) the Receiving Party’s Outside Counsel of Record in this action, as well
28   as employees of said Outside Counsel of Record to whom it is reasonably
                                              11
     STIPULATED PROTECTIVE ORDER                                      1:19-cv-00667-DAD-BAM
 1   necessary to disclose the information for this litigation;
 2         (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
 3   necessary for this litigation and (2) who have signed the “Acknowledgment and
 4   Agreement to Be Bound”;
 5         (c) the court and its personnel;
 6         (d) court reporters and their staff, professional jury or trial consultants, and
 7   Professional Vendors to whom disclosure is reasonably necessary for this
 8   litigation and who have signed the “Acknowledgment and Agreement to Be
 9   Bound” (Exhibit A);
10         (e) the author of the document containing the information or the original
11   source of the information (provided that such disclosure may be made only for
12   purposes necessary to the litigation, and that such person may not retain a copy of
13   the document or any notes, extracts, or other summary of the document or
14   information contained in the document); and
15         (f) during their depositions, witnesses to the action to whom disclosure is
16   reasonably necessary, who are employed in management level positions by the
17   Designating Party, and who have signed the “Acknowledgment and Agreement
18   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
19   ordered by the court. Pages of transcribed deposition testimony or exhibits to
20   depositions that reveal Protected Material must be separately bound by the court
21   reporter and may not be disclosed to anyone except as permitted under this
22   Protective Order.
23         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
24                PRODUCED IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other
26   litigation that compels disclosure of any information or items designated in this
27   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
28   EYES ONLY” that Party must:
                                               12
     STIPULATED PROTECTIVE ORDER                                      1:19-cv-00667-DAD-BAM
 1         (a) promptly notify in writing the Designating Party. Such notification
 2   shall include a copy of the subpoena or court order;
 3         (b) promptly notify in writing the party who caused the subpoena or order
 4   to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall
 6   include a copy of this Stipulated Protective Order; and
 7         (c)   cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served
10   with the subpoena or court order shall not produce any information designated in
11   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
12   ATTORNEYS’ EYES ONLY” before a determination by the court from which
13   the subpoena or order issued, unless the Party has obtained the Designating
14   Party’s permission. The Designating Party shall bear the burden and expense of
15   seeking protection in that court of its confidential material – and nothing in these
16   provisions should be construed as authorizing or encouraging a Receiving Party
17   in this action to disobey a lawful directive from another court.
18         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
19                BE PRODUCED IN THIS LITIGATION
20         (a) The terms of this Order are applicable to information produced by a
21   Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
23   by Non-Parties in connection with this litigation is protected by the remedies and
24   relief provided by this Order. Nothing in these provisions should be construed as
25   prohibiting a Non-Party from seeking additional protections.
26         (b) In the event that a Party is required, by a valid discovery request, to
27   produce a Non-Party’s confidential information in its possession, and the Party is
28   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                              13
     STIPULATED PROTECTIVE ORDER                                        1:19-cv-00667-DAD-BAM
 1   confidential information, then the Party shall:
 2            1. promptly notify in writing the Requesting Party and the Non-Party that
 3   some or all of the information requested is subject to a confidentiality agreement
 4   with a Non-Party;
 5            2, promptly provide the Non-Party with a copy of the Stipulated Protective
 6   Order in this litigation, the relevant discovery request(s), and a reasonably
 7   specific description of the information requested; and
 8            3. make the information requested available for inspection by the Non-
 9   Party.
10            (c) If the Non-Party fails to object or seek a protective order from this
11   court within 14 days of receiving the notice and accompanying information, the
12   Receiving Party may produce the Non-Party’s confidential information
13   responsive to the discovery request. If the Non-Party timely seeks a protective
14   order, the Receiving Party shall not produce any information in its possession or
15   control that is subject to the confidentiality agreement with the Non-Party before
16   a determination by the court. Absent a court order to the contrary, the Non-Party
17   shall bear the burden and expense of seeking protection in this court of its
18   Protected Material.
19            10.   UNAUTHORIZED            DISCLOSURE           OF       PROTECTED
20   MATERIAL
21            If a Receiving Party learns that, by inadvertence or otherwise, it has
22   disclosed Protected Material to any person or in any circumstance not authorized
23   under this Stipulated Protective Order, the Receiving Party must immediately (a)
24   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
25   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
26   inform the person or persons to whom unauthorized disclosures were made of all
27   the terms of this Order, and (d) request such person or persons to execute the
28   “Acknowledgment and Agreement to Be Bound” that is attached to the
                                              14
     STIPULATED PROTECTIVE ORDER                                      1:19-cv-00667-DAD-BAM
 1   stipulation as Exhibit A.
 2         11.    INADVERTENT           PRODUCTION          OF    PRIVILEGED         OR
 3                OTHERWISE PROTECTED MATERIAL
 4         When a Producing Party gives notice to Receiving Parties that certain
 5   inadvertently produced material is subject to a claim of privilege or other
 6   protection, the obligations of the Receiving Parties are those set forth in Federal
 7   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 8   whatever procedure may be established in an e-discovery order that provides for
 9   production without prior privilege review. Pursuant to Federal Rule of Evidence
10   502(d) and (e), insofar as the parties reach an agreement on the effect of
11   disclosure of a communication or information covered by the attorney-client
12   privilege or work product protection, the parties may incorporate their agreement
13   in the stipulated protective order submitted to the court.
14         12.    MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of
16   the court to modify this Order at any time or the right of any person to seek its
17   modification by the court in the future.
18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed in
21   this Stipulated Protective Order. Similarly, no Party waives any right to object on
22   any ground to use in evidence of any of the material covered by this Protective
23   Order.
24         12.3 Filing Protected Material. Without written permission from the
25   Designating Party or a court order secured after appropriate notice to all
26   interested persons, a Party may not file in the public record in this action any
27   Protected Material. A Party that seeks to file under seal any Protected Material
28   must comply with Civil Local Rule 141. Protected Material may only be filed
                                                15
     STIPULATED PROTECTIVE ORDER                                    1:19-cv-00667-DAD-BAM
 1   under seal pursuant to a court order authorizing the sealing of the specific
 2   Protected Material at issue. Pursuant to Civil Local Rule141, a sealing order will
 3   issue only upon a request establishing that the Protected Material at issue is
 4   privileged, protectable as a trade secret, or otherwise entitled to protection under
 5   the law.
 6         13.    FINAL DISPOSITION
 7         Within 60 days after the final disposition of this action, as defined in
 8   paragraph 4, each Receiving Party must return all Protected Material to the
 9   Producing Party or destroy such material, at the Designating Party’s option. As
10   used in this subdivision, “all Protected Material” includes all copies, abstracts,
11   compilations, summaries, and any other format reproducing or capturing any of
12   the Protected Material. Whether the Protected Material is returned or destroyed,
13   the Receiving Party must submit a written certification to the Producing Party
14   (and, if not the same person or entity, to the Designating Party) by the 60 day
15   deadline that (1) identifies (by category, where appropriate) all the Protected
16   Material that was returned or destroyed and (2) affirms that the Receiving Party
17   has not retained any copies, abstracts, compilations, summaries or any other
18   format reproducing or capturing any of the Protected Material. Notwithstanding
19   this provision, Counsel are entitled to retain an archival copy of all pleadings,
20   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
21   correspondence, deposition and trial exhibits, expert reports, attorney work
22   product, and consultant and expert work product, even if such materials contain
23   Protected Material. Any such archival copies that contain or constitute Protected
24   Material remain subject to this Protective Order as set forth in Section 4
25   (DURATION).
26
27

28

                                              16
     STIPULATED PROTECTIVE ORDER                                    1:19-cv-00667-DAD-BAM
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3    Dated: December 5, 2019      LANG, RICHERT & PATCH
 4
                                   By: s/ Charles Trudrung Taylor (as
 5                                 authorized 12/05/19)
 6                                     CHARLES TRUDRUNG TAYLOR
                                       KIMBERLY L. MAYHEW
 7                                     ALMA V. MONTENEGRO
 8                                     Attorneys for Defendant
                                       PETER NIBOLI
 9

10    Dated: December 5, 2019      DLA PIPER LLP (US)

11                                 By: s/ Noah A. Katsell
12                                    NOAH A. KATSELL
                                      KEVIN D. HARLOW
13                                    KIMBERLY HYDE
14
                                   MCCORMICK BARSTOW LLP
15

16                                 By: s/ Michael G. Woods
                                       MICHAEL G. WOODS
17

18                                    Attorneys for Plaintiff
                                      J.R. SIMPLOT COMPANY
19

20

21

22

23

24

25

26
27

28

                                       17
     STIPULATED PROTECTIVE ORDER                            1:19-cv-00667-DAD-BAM
 1    Dated: Dated: December 5,    MANOCK LAW
 2    2019
                                   By: s/ Charles K. Manock (as authorized
 3                                 12/05/19)
 4                                     CHARLES K. MANOCK
                                       Attorney for Defendant
 5                                     ALLEN HAYNES
 6

 7    Dated: December 5, 2019      OFFICES OF RUSSELL D. COOK
 8
                                   By: s/ Russell D. Cook (as authorized
 9                                 12/05/19)
10                                     RUSSELL D. COOK
                                       Attorney for Defendant
11                                     SCOTT FOTH
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                       18
     STIPULATED PROTECTIVE ORDER                            1:19-cv-00667-DAD-BAM
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Eastern District of
 7   California on [date] in the case of J.R. Simplot Company v. Peter Niboli, et al.,
 8   Case No. 1:19-cv-00667-DAD-BAM. I agree to comply with and to be bound by
 9   all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of
14   this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Eastern District of California for the purpose of enforcing the terms
17   of this Stipulated Protective Order, even if such enforcement proceedings occur
18   after termination of this action.
19         I hereby appoint __________________________ [print or type full name]
20   of _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Stipulated
23   Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28

                                              19
     STIPULATED PROTECTIVE ORDER                                    1:19-cv-00667-DAD-BAM
 1                                               ORDER
 2          The Court adopts the stipulated protective order submitted by the parties. The parties
 3   are advised that pursuant to the Local Rules of the United States District Court, Eastern District
 4   of California, any documents subject to this protective order to be filed under seal must be
 5   accompanied by a written request which complies with Local Rule 141 prior to sealing. The
 6   party making a request to file documents under seal shall be required to show good cause for
 7   documents attached to a non-dispositive motion or compelling reasons for documents attached
 8   to a dispositive motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir.
 9   2009). Within five (5) days of any approved document filed under seal, the party shall file a
10   redacted copy of the sealed document. The redactions shall be narrowly tailored to protect only
11   the information that is confidential or was deemed confidential. Additionally, the parties shall
12   consider resolving any dispute arising under this protective order according to the Court’s
13   informal discovery dispute procedures.
14

15   IT IS SO ORDERED.
16
        Dated:     December 9, 2019                           /s/ Barbara    A. McAuliffe            _
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                    20
     STIPULATED PROTECTIVE ORDER                                               1:19-cv-00667-DAD-BAM
